Citation Nr: 0602757	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for left 
maxillary sinusitis, currently evaluation as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
left maxillary sinusitis, assigning a 10 percent rating.  The 
veteran disagreed with the level of disability assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).  

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's chronic left maxillary sinusitis has been rated 
10 percent disabling under Diagnostic Code 6513.  Under that 
diagnostic code, a 10 percent evaluation is for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The next higher, or 30 percent 
evaluation, is for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

This case was previously before the Board in December 2004 
when it was remanded for additional development to include a 
VA examination to determine the nature and extent of the 
veteran's service connected sinusitis.  The examiner was 
requested to do the following:

The examiner should review the claims 
file prior to the examination.  The 
examiner should comment on the frequency 
and duration of any incapacitating 
episodes requiring prolonged antibiotic 
treatment, and any non-incapacitating 
episodes characterized by headaches, 
pain, and purulent discharge or crusting.  

Although an examination was conducted in December 2004, and 
the examiner indicated that the veteran's service connected 
disability was of the "non-debilitating type," the Board is 
reluctant to infer solely from this statement that there are 
neither "incapacitating episodes" or "non-incapacitating 
episodes" as contemplated under the rating criteria.  As the 
veteran's representative has pointed out, the assessment of 
incapacitating episodes (and non-incapacitating episodes) is 
paramount in rating sinusitis.  This was not done in the 
December 2004 examination.  Moreover, since a remand by the 
Board confers on the appellant, as a matter of law, the right 
to VA compliance with the terms of the remand order, another 
remand is in order.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The examination report should be returned to the 
examiner who conducted the December 2004 examination, and an 
addendum prepared to respond to question of the veteran's 
incapacitating and non-incapacitating episodes, if any.  

Accordingly, this case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the December 2004 
VA examination, if available, for 
preparation of an addendum.  If 
unavailable, another examiner may provide 
the requested opinion.  The veteran need 
not be reexamined unless the examiner 
determines that it is necessary to render 
the opinion.  The examiner should review 
the claims file, and answer the following 
questions with regard to the veteran's 
service connected maxillary sinusitis:
A.  What is the frequency and 
duration of any incapacitating 
episodes (requiring bed rest and 
treatment by a physician) requiring 
prolonged (i.e., lasting 4 to 6 
weeks) antibiotic treatment?.  If 
there are none, please indicate that 
none are present.  

B.  What is the frequency and 
duration of any non-incapacitating 
episodes characterized by headaches, 
pain, and purulent discharge or 
crusting?.  If there are none, 
please indicate that none are 
present.

2.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to an increased initial 
rating for left maxillary sinusitis.  The 
RO should consider the applicability of 
staged ratings per the Court's decision 
in Fenderson, supra.  The RO should 
determine whether the case warrants 
referral to the Under Secretary for 
Benefits for consideration of entitlement 
to "an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability . . . ."  
38 C.F.R. § 3.321(b)(1).  

3.  Following completion of these 
actions, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


